Case 6:20-cv-00083-JCB Document 16 Filed 08/06/20 Page 1 of 5 PageID #: 528




                                No. 6:20-cv-00083

                  Martin Resource Management Corporation,
                                   Plaintiff,
                                      v.
                       Federal Insurance Corporation,
                                  Defendant.


                                     ORDER

               Before the court is defendant’s motion to dismiss plain-
          tiff’s amended complaint pursuant to Federal Rule of Civil
          Procedure 12(b)(6). Doc. 11. This case arises from an insur-
          ance-coverage dispute between Martin Resource Manage-
          ment Corporation (Martin) and Federal Insurance Corpora-
          tion. In April 2017, Wilmington Trust, N.A. sent a demand let-
          ter to Martin for defense and indemnification in a class-action
          lawsuit filed against Wilmington. Shortly thereafter, Wil-
          mington sent a second demand letter to Martin following a
          second lawsuit. Both lawsuits arose from Wilmington’s role
          as trustee for Martin’s Employee Stock Option Plan. Martin
          provided Wilmington with defense and indemnification, and
          it then sought coverage for this indemnification under a sep-
          arate policy with Federal. Federal’s insurance coverage was
          provided to Martin in a policy entitled Executive Protection
          Portfolio Policy No. 8197-5479.
               This case concerns whether the policy’s insuring clause re-
          quires Federal to pay Martin for its indemnification of Wil-
          mington. Federal declined coverage and argues that Wilming-
          ton’s demands do not constitute a fiduciary claim for a
          wrongful act as defined in the policy. Martin contends, how-
          ever, that Wilmington’s indemnity demands are covered by
          this clause.
Case 6:20-cv-00083-JCB Document 16 Filed 08/06/20 Page 2 of 5 PageID #: 529




              The court may dismiss an action that fails to state a claim
          upon which relief may be granted. Fed. R. Civ. P. 12(b)(6); see
          Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
          In deciding a Rule 12(b)(6) motion to dismiss for failure to
          state a claim, the court accepts all well-pleaded facts as true,
          viewing them in the light most favorable to the non-movant.
          In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir.
          2007). To survive a motion to dismiss, a non-movant must
          plead enough facts to state a claim to relief that is both legally
          cognizable and plausible on its face, but the court will not
          evaluate the plaintiff’s likelihood of success. Bell Atl. Corp. v.
          Twombly, 550 U.S. 544, 570 (2007); Lone Star Fund V (U.S.), L.P.
          v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).
              Ordinarily, the court is limited in its analysis to the con-
          tents of the complaint and its attachments. See In re Katrina
          Canal Breaches Litig., 495 F.3d at 205 (explaining that, in a
          12(b)(6) analysis, the court would not normally be permitted
          to review a contract unless included with the complaint). But
          when a defendant attaches a contract to its motion to dismiss,
          the contract is referenced in the complaint, and the contract is
          central to plaintiff’s claims, the court should consider it when
          addressing a motion to dismiss. Id.; see also Causey v. Sewell
          Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004) (“Doc-
          uments that a defendant attaches to a motion to dismiss are
          considered part of the pleadings if they are referred to in the
          plaintiff's complaint and are central to her claim.”). Here, de-
          fendant attached the Executive Portfolio Protection Policy to
          its motion to dismiss (Doc. 11, Ex. C), this policy is referenced
          in the complaint, and it is central to plaintiff’s claims. There-
          fore, the court will consider the policy in analyzing defend-
          ant’s motion.
              Martin has asserted claims captioned (1) breach of con-
          tract, (2) declaratory judgment, (3) violations of the Texas In-
          surance Code – Unfair Settlement Practices, (4) breach of the
          duty of good faith and fair dealing, and (5) violations of the



                                        -2-
Case 6:20-cv-00083-JCB Document 16 Filed 08/06/20 Page 3 of 5 PageID #: 530




          Texas Insurance Code – Processing and Settlement of Claims.
          Federal has moved to dismiss all five claims.
              Texas law governs Martin’s contract claims. See Klocke v.
          Watson, 936 F.3d 240, 244 (5th Cir. 2019) (holding that federal
          courts must apply state substantive law in diversity actions).
          Under Texas law, insurance policies are interpreted “under
          the well-established rules of contract construction.” Great Am.
          Ins. Co. v. Primo, 512 S.W.3d 890, 892 (Tex. 2017). From the out-
          set, the insured “has the burden of establishing coverage un-
          der the terms of the policy.” Gilbert Texas Const., L.P. v. Under-
          writers at Lloyd's London, 327 S.W.3d 118, 124 (Tex. 2010). If the
          insured meets this burden, then “the insurer must prove the
          loss is within an exclusion.” Id. Then, if the insurer meets this
          burden, “the burden shifts back to the insured to show that
          an exception to the exclusion brings the claim back within
          coverage.” Id. Moreover, if a coverage dispute is resolved in
          the insurer’s favor, then “extra-contractual claims do not sur-
          vive.” State Farm Lloyds v. Page, 315 S.W.3d 525, 532 (Tex.
          2010).
                Both parties agree that this dispute is governed by the pol-
          icy’s insuring clause. This states that Federal “shall pay on be-
          half of the Insureds, Loss on account of any Fiduciary Claim
          first made against the Insureds . . . during the Policy Period
          . . . for a Wrongful Act committed, attempted or allegedly
          committed or attempted before or during the Policy Period by
          such Insureds.” Martin argues that Wilmington’s demands
          constituted a “fiduciary claim” made against Martin for a
          “wrongful act” “committed, attempted, or allegedly commit-
          ted or attempted” by Martin. Doc. 12. In addition, neither
          party disputes that the policy’s references to “Insured” are to
          Martin, nor do they dispute that this issue arose during the
          policy period.
                As relevant here, the policy defines a “fiduciary claim” as
          a “written demand for . . . monetary or non-monetary (includ-
          ing injunctive) relief . . . against an Insured for a Wrongful Act,



                                         -3-
Case 6:20-cv-00083-JCB Document 16 Filed 08/06/20 Page 4 of 5 PageID #: 531




          commenced by the first receipt of such demand by an In-
          sured.” In turn, the policy defines a “wrongful act” to include:
              (a) breach of the responsibilities, obligations or duties
              imposed by ERISA upon fiduciaries of the Sponsored
              Plan committed, attempted or allegedly committed
              or attempted by an Insured while acting in the In-
              sured’s capacity as a fiduciary;
              (b) negligent act, error or omission in the Administra-
              tion of any Plan committed, attempted or allegedly
              committed or attempted by an Insured;
              (c) matter, other than as set forth in (a) or (b) above,
              claimed against an Insured solely by reason of the In-
              sured’s service as a fiduciary of any Sponsored Plan;
              or
              (d) act, error or omission committed, attempted or al-
              legedly committed or attempted by an Insured, solely
              in such Insured’s settlor capacity with respect to es-
              tablishing, amending, terminating or funding a
              Sponsored Plan.
          Doc. 11, Ex. C. Specifically, Martin contends that Wilming-
          ton’s demand letters are fiduciary claims for wrongful acts by
          Martin, and Federal contends that the demand letters arise
          solely under an indemnity agreement between Martin and
          Wilmington.
              Having reviewed the parties’ arguments, and viewing all
          facts in a light most favorable to Martin, the court finds that
          Federal is entitled to the relief it seeks. Martin does not claim
          that Wilmington submitted a written demand for monetary
          relief for a wrongful act. Instead, as Martin acknowledges,
          Wilmington demanded coverage under its own agreement
          with Martin. Whether plaintiffs in the Wilmington cases al-
          lege that Martin committed wrongful acts is irrelevant. Martin
          has not claimed that it was only obligated to defend and in-
          demnify Wilmington if plaintiffs allege that Martin acted
          wrongfully. And if Martin is obligated to defend and indem-
          nify Wilmington regardless of whether plaintiffs accused


                                        -4-
Case 6:20-cv-00083-JCB Document 16 Filed 08/06/20 Page 5 of 5 PageID #: 532




          Martin of wrongful actions in their underlying claims, then
          Martin has not established coverage under its agreement with
          Federal.
               Wilmington’s demands may constitute “fiduciary claims”
          but those claims are not for “wrongful acts.” Similarly, plain-
          tiffs in the Wilmington cases may allege that Martin commit-
          ted “wrongful acts,” but those allegations are not “fiduciary
          claims” against Martin. Therefore, the court concludes that
          Martin has not met its “burden of establishing coverage under
          the terms of the policy.” Gilbert Texas Const., L.P., 327 S.W.3d
          at 124 (Tex. 2010).
               For those reasons, Federal’s motion to dismiss (Doc. 11) is
          granted. Martin’s contract claims are dismissed with preju-
          dice. Martin’s extra-contractual claims are dismissed with
          prejudice pursuant to State Farm Lloyds v. Page, 315 S.W.3d
          525 (Tex. 2010). The clerk of court is directed to close this case.

                                  So ordered by the court on August 6, 2020.



                                              J. C AMPBELL B ARKER
                                            United States District Judge




                                         -5-
